Exhibit Letter to Shareholders OVERVIEW During the last three months, we have continued to execute our business plans resulting in strong third quarter cash flows of $355 million, and approximately $1.2 billion to date this year. Furthermore, we increased our overall free liquidity to more than $3.5billion, substantially higher than it has been for more than two years. This was accomplished despite the difficult market environment over the past few months which, in our view, validates our strategy of owning high quality assets and conservatively financing them on a long-term basis. Over the year, we have received outstanding support from our global banking relationships and institutional clients, for which we are grateful. In the fullness of time, our ability to execute and the strength of our relationships should further our goal of being one of the leading global asset managers. Given recent media coverage, all of you know the negative news story all too well. If you are looking for the long-term positive story, we refer you to Mr. Warren Buffett’s letter published October 16, 2008 in the New York Times. Rather than adding our views on the “world at large” to those published by many other more qualified people, this letter will focus on what we believe to be topical items with respect to Brookfield. We are fortunate that our businesses are, with only a few exceptions, performing well, our operating cash flows are robust, and our capitalization and liquidity situation is strong. It is in this regard that we provide a little background regarding our company. First and foremost, we have ±$20 billion of permanent capital. In today’s environment where many companies are without access to financing, this is a tremendous advantage. This capital does not come due, it has no margin calls, and whether it trades for less in the market due to external factors has very little effect on it. Second, excluding institutional client funds, we currently have over $3.5 billion of cash, financial equivalents and undrawn committed lines of credit to help ensure that we are able to withstand even extreme events should something occur, and if not, hopefully use this capital to pursue some great opportunities. For the past 18 months we have been able to generate more cash than we have invested or utilized in our operations to pay down liabilities that came due, or were pre-financed. As a result, our capital availability today is greater than it was two years ago when the credit turbulence started to unfold. Third, we generate ±$1.5 billion of free cash flow annually. This can be used largely in whatever fashion we choose. In addition, we traditionally turn over 10% of our invested capital annually, leading to a further ±$2billion to deploy.
